Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is effective this 9th day of January,
2009, between American Defense Systems, Inc. (“the Company”) and Fergal Foley
(“Executive”) (sometimes referred to herein individually as “Party” or
collectively as “Parties”).

 

WHEREAS, the Company, having employed Executive on an ongoing basis, now wishes
to formalize the relationship and employ Executive on the terms and conditions
contained in this Agreement; and Executive wishes to accept such employment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements herein
contained, the Parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                      DEFINITIONS.  Those words and terms that
have special meanings for purposes of this Agreement are specially defined
through the use of parenthetical quotations and upper-lower case lettering.

 

2.                                      EMPLOYMENT.

 

2.1                          Position and Term.  The Company hereby employs
Executive as Chief Operating Officer, reporting directly to the Chief Executive
Officer, and Executive hereby accepts said employment and agrees to render such
services to the Company on the terms and conditions set forth in this
Agreement.  Unless terminated in accordance with Section 5 below, the term of
this Agreement will be for a term of five (5) years commencing on the Effective
Date of this Agreement (the “Initial Term”); provided, however, that, while this
Agreement is in effect, beginning one (1) year following the Effective Date and
continuing on each one-year anniversary date of the Agreement (the “Annual
Renewal Date”), this Agreement will be automatically extended for an additional
one (1) year (“Renewal Term”), unless one of the Parties gives the other Party
written notice of non-renewal (in accordance with Section 6.2 below) at least
thirty (30) days before the impending Annual Renewal Date (in which event this
Agreement shall terminate at the end of the then current Term.)  Reference
herein to “Term” shall refer both to the Initial Term and any successive Renewal
Term, as the context requires.

 

2.2                          Duties.  During the Term, Executive shall devote
his full working time, attention and best efforts to further the interests of
the Company and shall perform such services for the Company as are consistent
with his position.

 

3.                                      COMPENSATION AND BENEFITS.

 

3.1                          Base Salary.  For services rendered by Executive
under this Agreement, the Company shall pay Executive a minimum base salary of
$274,890 per year (“Base Salary”), The Company’s Board of Directors shall review
Executive’s Base Salary on an annual basis and may, in its sole discretion,
increase the Base Salary from time to time in such amounts as may determined by
the Board.  Said Base Salary shall be payable in accordance with the Company’s
regular payroll practices for executive employees.

 

--------------------------------------------------------------------------------


 

3.2                          Bonus(es).  Executive shall be entitled to the
bonus or bonuses set forth in Schedule A hereto, which is incorporated by
reference hereto.

 

3.3                          Withholding.  All payments required to be made by
the Company to Executive under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as must be withheld pursuant to any applicable law or regulation.

 

3.4                          Stock Options.  Executive shall be eligible to
participate in the Company’s Stock Option Plan, as it may be amended from time
to time.  All grants under such plan shall be made in accordance with and
subject to the terms thereof.

 

3.5                          Benefits. Except as otherwise provided in this
Agreement, Executive shall be entitled to participate in and receive the
benefits of any benefit plans, benefits and privileges given to similar level
employees of the Company, to the extent commensurate with his then duties and
responsibilities (“Benefit Plans”) when and if such Benefit Plans are
established by the Company. The Company shall not make any changes in such
Benefit Plans that would adversely affect Executive’s rights or benefits
thereunder unless such change occurs pursuant to a program applicable to all
similar level employees of the Company and does not result in a proportionately
greater adverse change in the rights of or benefits to Executive as compared
with any other similar level employee of the Company.  With limiting the above,
Executive shall be entitled to the benefits set forth in Schedule A herteto.

 

4.                                      SUPPORT AND EXPENSES

 

4.1                          Support. The Company shall provide Executive with
secretarial, administrative and support staff, and furnished offices and
conference facilities, in the Hicksville NY area, and in such other location, if
any, in which Executive hereafter agrees to perform services on behalf of the
Company, all of which shall be consistent with Executive’s duties and sufficient
for the efficient performance of those duties.

 

4.3                          Expenses.  The Company shall reimburse Executive or
otherwise provide for or pay for all reasonable expenses incurred by Executive
in furtherance of, or in connection with, the Company’s business, including, but
not by way of limitation, traveling expenses, communication expenses, and all
reasonable entertainment expenses (whether incurred at Executive’s residence,
while traveling or otherwise), subject to such reasonable documentation and
other limitations as may be established by the Company.

 

5.                                      TERMINATION.

 

5.1                          Termination Due to Death.  This Agreement shall
terminate automatically upon Executive’s Death, in which event the Company shall
promptly pay his spouse or estate, as applicable, all compensation, expenses and
other amounts owed to him as of the date of his death and thereafter shall have
no further obligation to pay him compensation (unless required by applicable
law).

 

5.2                          Termination Due to Disability.  The Company shall
have the right to terminate Executive’s employment due to his Disability, in
which event the Company shall promptly pay him all compensation, expenses and
other amounts owed to him as of the Date of Termination

 

2

--------------------------------------------------------------------------------


 

(as defined in Section 5.10 below) and thereafter shall have no further
obligation to pay him compensation (unless required by applicable law). 
“Disability” for purposes of this Section shall mean Executive is unable to
perform the essential functions of the position with or without accommodation
due to a disability (as such term is defined in the Americans with Disabilities
Act) for at least six months in the aggregate during any twelve month period. 
This definition shall be interpreted and applied consistent with the Americans
with Disabilities Act and other applicable laws.

 

5.3                          Termination by Executive without Good Reason. 
Executive shall have the right to terminate his employment at any time without
Good Reason (as that term is defined in Section 5.6 below, and subject to the
conditions specified in Section 5.10 below), in which event the Company shall
promptly pay him all compensation, expenses and other amounts owed to him as of
the Date of Termination (as defined in Section 5.10 below) and thereafter shall
have no further obligation to pay him compensation (unless required by
applicable law).

 

5.4                          Termination by the Company Without Cause.  The
Company shall have the right to terminate Executive’s employment without Cause
with sixty (60) days written notice (subject to and in accordance with Sections
5.10 and 6.2 below), in which event the Company: (a) shall, on the Date of
Termination, pay Executive all compensation, expenses and other amounts owed to
him as of the Date of Termination (as defined in Section 5.10 below); and
(b) shall continue to pay Executive’s Base Salary (in effect as of the Date of
Termination) for the remainder of the Term or for two years after the Date of
Termination, whichever is greater; provided however, that upon a termination
pursuant to this Section 5.4 within six (6) months before the effective date of
a Change in Control (as defined herein), or within eighteen months following the
effective date of such a Change in Control, the Company shall continue to pay
Executive’s Base Salary for the remainder of the Term or for three (3) years
after the Date of Termination, whichever is greater.  “Change in Control” as
used in this Agreement means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Exchange
Act Person”) becomes the “beneficial owner” (as defined in Rule 1 3d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur solely because the level of ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur; (ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty

 

3

--------------------------------------------------------------------------------


 

percent (50%) of the combined outstanding voting power of the surviving entity
in such merger, consolidation or similar transaction or (B) more than fifty
percent (50%) of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction;
(iii) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition; or (iv) during any
period of 12 consecutive months, individuals who at the beginning of such period
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

 

5.5                          Termination by the Company for Cause.  The Company
shall have the right to terminate Executive’s employment for Cause subject to
the conditions set forth herein. If the Company terminates Executive’s
employment for Cause, the Company shall promptly pay Executive all compensation,
expenses and other amounts owed to him as of the Date of Termination (as defined
in Section 5.10 below) and thereafter shall have no further obligation to pay
him compensation. As used in this Agreement, “Cause” shall mean any of the
following: (a) Executive’s conviction of a felony crime; (b) Executive’s
commission of fraud against, or embezzlement or material misappropriation from,
the Company; or (c) Executive’s material breach of this Agreement. With respect
to matters relating to subsections 5.5(b) and (c) herein, the Board shall give
Executive prompt notice (in accordance with Section 6.2 below), and shall afford
Executive thirty days after his receipt of such written notice to cure such
grounds. Cause shall be determined in good faith by the affirmative vote of a
majority of the whole Board (excluding Executive if he is a member of the Board)
after Executive has been provided the opportunity to make a presentation to the
Board (which presentation may be with counsel).

 

5.6                          Termination by Executive for Good Reason. 
Executive shall have the right to terminate his employment for Good Reason, in
which event he shall be entitled to receive the same payments and benefits
specified in Section 5.4 of this Agreement. “Good Reason” shall mean the
occurrence of any of the following without Executive’s prior express written
consent: (a) the Company, or a successor as contemplated in Section 6.1 below,
breaches any material term of this Agreement; (b) the Company, or a successor as
contemplated in Section 6.1 below, makes or causes a material adverse change in
his functions, duties or responsibilities; (c) the Company, or a successor as
contemplated in Section 6.1 below, reduces his Base Salary (as the same may be
increased from time to time); (d) the Company, or a successor as contemplated in
Section 6.1 below, causes or allows a material reduction in his entitlement to
benefits under Section 3 above (except to the extent permitted by Section 3.5
thereof); (e) the Company or a successor as contemplated in Section 6.1 below,
requires him to work in an office more than twenty-five 25 miles from the
location of his current principal executive office (except for required travel
on the Company’s business to an extent substantially consistent with Executive’s
business travel obligations); (f) the Company, or a successor as contemplated in
Section 6.1 terminates Executive’s employment without cause or Executive
terminates his employment for good reason; and (g) the Company, or a successor
as contemplated in Section 6.1 below, fails to

 

4

--------------------------------------------------------------------------------


 

obtain the assumption of, and agreement to perform, this Agreement by a
successor as contemplated in Section 6.1 below.  In order to terminate his
employment under this section, Executive shall) give the Company written notice
of termination under this Section (subject to and in accordance with Sections
5.10 and 6.2 below) within ninety (90) days of the most recent event(s)
constituting grounds for termination under this Section; and (ii) give the
Company thirty (30) days written notice (subject to and in accordance with
Sections 5.10 and 6.2 below) of such termination, during which thirty (30) day
period the Company shall be afforded the opportunity to cure the deficiencies
giving rise to such termination.

 

5.7                          Benefits Upon Termination.  Except as otherwise
provided in this Agreement, in the event of termination of Executive’s
employment under Sections 5.1 through 5.6 above, Executive’s entitlement to
benefits under any Benefit Plan (as defined in Section 3.5 above) shall be
determined in accordance with applicable law and the provisions of such Benefit
Plan.

 

5.8                          Termination by Mutual Consent.  Notwithstanding any
of the foregoing provisions of this Section 5, if, at any time during the Term,
the Parties by mutual consent decide to terminate this Agreement, they may and
shall do so by separate agreement setting forth the terms and conditions of such
termination.

 

5.9                          Withholding.  All payments required to be made by
the Company to Executive under Section 5 of this Agreement shall be subject to
the withholding of such amounts, if any, relating to tax and other payroll
deductions as must be withheld pursuant to any applicable law or regulation.

 

5.10                   Notice of Termination.  Any purported termination of
Executive’s employment by the Company for any reason, or by Executive for any
reason, shall be communicated by a written “Notice of Termination” to the other
Party. A “Notice of Termination” shall mean a dated notice that: (a) indicates
the specific termination provision in this Agreement relied on; (b) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated;
(c) specifies a Date of Termination; and (d) is given in the manner specified in
Section 6.2. “Date of Termination” shall mean the later of: (i) the date
specified in the Notice of Termination required by this Section; and (ii) the
date Notice of Termination is deemed to have been duly given in accordance with
Section 6.2 of this Agreement.

 

6.                                      GENERAL PROVISIONS.

 

6.1                          Assignment.  The Company shall assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation or other entity with or into which the Company may hereafter
merge or consolidate or to which the Company may transfer all or substantially
all of its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto; the Company
may not otherwise assign this Agreement or its rights and obligations hereunder.
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

5

--------------------------------------------------------------------------------


 

6.2                          Notice.  All Notices of Termination and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

 

To the Company:

 

American Defense Systems, Inc.

 

 

 

230 Duffy Ave.

 

 

 

Hicksville, NY 11801

 

 

 

 

 

To Executive:

 

Fergal Foley

 

 

 

119 Dakota Drive

 

 

 

Hopewell Junction New York 12533

 

Either Party may change the address to which Notices of Termination and other
communications provided for in this Agreement shall be sent to that Party, by
giving the other Party notice in the manner provided in this Section.

 

6.3                          Indemnification.  The Company shall indemnify
Executive and hold him harmless for any and all liabilities arising from the
performance of his duties under this Agreement and services for the Company,
subject to and in accordance with applicable law and any applicable
indemnification provisions in the Company’s Articles of Incorporation and/or
Bylaws.

 

6.4                          Tax Treatment of Payments and/or Benefits.

 

(a)                                  Each payment made pursuant to the terms of
this Agreement is intended as a separate payment within the meaning of Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. To the extent applicable and notwithstanding any
other provisions in this Agreement, this Agreement, including but not limited to
a Change of Control as set forth in Section 5.4, and payments or benefits
hereunder shall be administered, operated and interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulation or
other guidance that may be issued after the Effective Date of this Agreement;
provided, however, in the event that the Company determines that any payments or
benefits hereunder may be taxable to Executive under Code Section 409A and
related Department of Treasury guidance prior to the payment and/or delivery of
such amount, the Company may (i) adopt such amendments to the Agreement that the
Company reasonably and in good faith determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided under this
Agreement and/or (ii) take such other actions, including delaying the payment or
delivery hereunder, as the Company determines necessary or appropriate to comply
with or exempt the payments or benefits from the requirements of Code
Section 409A.

 

(b)                                 If Executive is subject to a federal excise
tax on all or any part of any payment made pursuant to this Agreement under Code
Section 4999 (or any successor thereto), the Company shall pay Executive an
additional amount sufficient, considering the state and federal income and other
taxes that Executive will be required to pay with respect to such additional
amount, considering the state and federal income and other taxes that Executive
will be required to pay with respect to such amount, to provide Executive on an
after-tax basis an

 

6

--------------------------------------------------------------------------------


 

amount equal to the amounts to be paid to Executive under this Agreement without
regard to such excise tax.

 

6.5                          Amendment and Waiver.  No amendment or modification
of this Agreement shall be valid or binding upon the Parties unless made in
writing and signed by each of the Parties for that express purpose.

 

6.6                          Non-Waiver of Breach.  No failure by either Party
to declare a default due to any breach of any obligation under this Agreement by
the other, nor failure by either Party to act with regard thereto, shall be
considered to be a waiver of any such obligation, or of any future breach.

 

6.7                          Severability.  In the event that any provision or
portion of this Agreement, shall be determined to be invalid or unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

6.8                          Governing Law.  The validity and effect of this
Agreement and the rights and obligations of the Parties hereto shall be
construed and determined accordance with the law of the State of New York
without regard to its conflicts of laws or principles.

 

6.9                          Dispute Resolution.  Any controversy, dispute or
claim arising out of or relating to this Agreement or breach thereof shall first
be resolved through good faith negotiation between the Parties. If the Parties
are unsuccessful at resolving the dispute through such negotiation, the Parties
agree to attempt in good faith to resolve the dispute by mediation in New York
City, New York (or such other location agreed upon between the Parties),
administered by JAMS. Either Party may commence such mediation by providing the
other Party (in accordance with Section 6.2 above) and JAMS a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The Parties covenant that they will cooperate in good faith with JAMS
and one another in selecting a mediator from JAMS panel of neutrals and in
scheduling and participating in the mediation proceedings. If the Parties are
unsuccessful at resolving the dispute through such mediation, the Parties agree
to final and binding arbitration in New York City, New York (or such other
location agreed upon between the Parties), administered by JAMS pursuant to its
Employment Arbitration Rules & Procedures (except insofar as they conflict with
the express provisions of this Section) and subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness. Either Party initiating
such arbitration must do so by filing a written demand for arbitration (and
giving the other Party notice in accordance with Section 6.2 above) at any time
following the initial mediation session or 45 days after the date of filing the
written request for mediation, whichever occurs first. The mediation may
continue after the commencement of arbitration if the Parties so agree. Unless
otherwise agreed by the Parties, the mediator shall be disqualified from serving
as arbitrator. The arbitrator may, in the award, allocate all or part of the
costs, fees and expenses of the arbitration, including the arbitrator’s fees and
the prevailing Party’s attorneys’ fees. Judgment on the arbitration award may be
entered in any court having jurisdiction. The provisions of this Section may be
enforced by any court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the Party against whom enforcement is
ordered.

 

7

--------------------------------------------------------------------------------


 

6.10                   Entire Agreement.  Unless otherwise specified, this
Agreement contains all of the terms agreed upon by the Company and Executive
with respect to the subject matter hereof and supersedes all prior agreements,
arrangements and communications between the Parties dealing with such subject
matter, whether oral or written.

 

6.11                   Binding Effect.  This Agreement shall be binding upon and
shall inure to the benefit of the transferees, successors and assigns of the
Company, including any corporation or entity with which the Company may merge or
consolidate.

 

6.12                               Headings.   Numbers and titles to Sections
hereof are for information purposes only and, where inconsistent with the text,
are to be disregarded.

 

6.13                   Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which when
taken together, shall be and constitute one and the same instrument.

 

6.14                   Executive’s Warranties.  Executive expressly warrants
that he has carefully read and fully understands all the provisions of this
Agreement and is hereby advised by the Company to consult an attorney of his own
choosing in deciding whether to sign this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date and year first written above.

 

The Company:

AMERICAN DEFENSE SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Anthony J. Piscitelli

 

 

Chief Executive Officer

 

 

 

 

 

 

Executive:

 

 

Fergal Foley

 

8

--------------------------------------------------------------------------------


 

Schedule A

Fergal Foley Employment Agreement

 

3.2                               Annual Bonuses.  Executive shall be entitled
to earn and be paid an annual bonus each fiscal year of 2.5% of the increase in
the Company’s EBITDA over the preceding year (“Annual Bonus”).  (For example, in
2009 Executive would be entitled to 2.5% of the amount by which EBITDA for the
fiscal year ended in 2009 is greater than the FYE in 2008).  The Annual Bonus,
if earned, shall be paid in cash after the date the Company’s auditors issue
their audit report on the Company’s financial statements for the fiscal year
with respect to which such Annual Bonus relates, and in any event, not later
than seventy-four (74) days after the last day of such fiscal year, and in a
manner in accordance with the Company’s regular payroll practices for executive
employees.  The term “EBITDA” means earnings before interest income, interest
expenses, taxes, depreciation and amortization of the Company’s consolidated
businesses each as determined in accordance with U.S. generally accepted
accounting principles.  If otherwise eligible, Executive need not be employed by
the Company at the time the Annual Bonus is calculated and/or paid out in order
to receive the Annual Bonus, as applicable, if his employment terminates for any
reason before the end of the applicable fiscal year.

 

3.5.                            Benefits

 

3.5.1                     Vacation.  Executive shall be entitled to four weeks
of paid vacation each calendar year.  In the event that the Company terminates
Executive’s employment without Cause or Executive terminates his employment for
Good Reason, the Company shall pay Executive for all unused vacation for the
remainder of the Company’s then current fiscal year.

 

3.5.2                     D&O Liability Insurance.  The Company shall provide
Executive with directors’ and officers’ liability insurance coverage in an
amount that the Company, reasonably and in good faith, determines to be
appropriate and affordable. After the expiration of Executive’s employment
and/or the termination of this Agreement, the Company shall provide Executive
with directors’ and officers’ liability insurance coverage in an amount and for
a period of time that the Company, reasonably and in good faith, determines to
be appropriate and affordable.

 

3.5.3                     Life Insurance.  The Company shall provide Executive
with life insurance in accordance with the terms of any applicable life
insurance plan established by the Company.

 

3.5.4                     Long-Term Disability Insurance.  The Company shall
provide Executive with long-term disability insurance in accordance with the
terms of any applicable long-term disability plan established by the Company.

 

9

--------------------------------------------------------------------------------